Exhibit 10.22

  

AMENDMENT AGREEMENT

 

This Amendment Agreement (“Agreement”), dated as of February 11, 2019, is made
by and between JGB Capital, LP, JGB Capital Partners, LP and JGB (Cayman)
Finlaggan Ltd. (collectively, the “Holder” and each a “Holder”), LiveXLive
Media, Inc., a Delaware corporation (the “Company”), JGB Collateral LLC, a
Delaware limited liability company (the “Agent”), as agent for the Holders, and
each entity executing this Agreement as a Guarantor.

 

WHEREAS, the Holder and the Company entered into a Securities Purchase Agreement
dated as of June 29, 2018 (as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time in accordance with its
provisions, the “Purchase Agreement”), whereby the Company issued to the
Holders, and the Holders acquired from the Company, 12.75% Original Issue
Discount Senior Secured Debentures due June 29, 2021, in the aggregate original
principal amount of $10,640,000 (as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with its provisions, collectively the “Debentures” and each a “Debenture”);

 

WHEREAS, the Company has requested that the Holders make an additional senior
secured investment in the Company of $3,192,000 ($3,000,000 of actual
availability after deduction of original issue discount) (the “Additional
Investment”); and

 

WHEREAS, the parties desire to enter into this Agreement and amendments to each
Debenture in substantially the form attached hereto as Exhibit A, Exhibit B and
Exhibit C (collectively the “Debenture Amendments” and each a “Debenture
Amendment”) in order to reflect the foregoing request of the Company.

 

NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

1. Definitions. Capitalized terms used and not defined in this Agreement shall
have the respective meanings given such terms in the Purchase Agreement or the
Debentures, as applicable.

 

2. Certain Reaffirmations and Reconfirmation of Security Interest and Subsidiary
Guaranty.

 

(a) The Purchase Agreement, Debentures, Security Agreement and the other
Transaction Documents are legal, valid, binding and enforceable against the
Holder and Guarantors in accordance with their respective terms. The terms of
the Transaction Documents remain unchanged, except as modified pursuant to this
Agreement and the Debenture Amendments.

 



 

 

 

(b) The Company’s and each Guarantor’s respective obligations under the
Transaction Documents are not subject to any setoff, deduction, claim,
counterclaim or defenses of any kind or character whatsoever.

 

(c) Holders and Agent have valid, enforceable and perfected security interests
in and liens on the Collateral, as to which there are no setoffs, deductions,
claims, counterclaims, or defenses of any kind or character whatsoever.

 

(d) Nothing herein or the Debenture Amendments shall impair or limit the
continuation of the liens and security interests granted to the Holders and/or
the Agent under the Security Agreement or the other Security Documents, which
liens are continued in full force and effect pursuant to and as provided
therein. The Company and each Guarantor agrees that any reference to the
Debenture in any Security Document means the Debenture as amended pursuant to
this Agreement and the Debenture Amendments. The Company and each Guarantor
acknowledges the continuing existence and priority of all liens and security
interests granted, conveyed, and assigned pursuant to the Security Documents in
accordance with the terms thereof, and agrees to perform such acts and duly
authorize, execute, acknowledge, deliver, file, and record such additional
documents and certificates as the Holders or the Agent request in order to
perfect, preserve, and protect such liens and security interests.

 

(e) Each Guarantor acknowledges this Agreement and the Debenture Amendments,
including without limitation the Additional Investment contemplated hereby and
thereby, and ratifies, and confirms that, the Subsidiary Guarantee executed by
such Guarantor is not released, diminished, impaired, reduced, or otherwise
adversely affected by this Agreement and continues to guarantee and assure the
full payment and performance of all present and future obligations under the
Debentures (as amended by this Agreement and the Debenture Amendments) and the
other Transaction Documents.

 

(f) The Holders and the Agent have fully and timely performed all of their
obligations and duties in compliance with the Transactions Documents and
applicable law, and have acted reasonably, in good faith, and appropriately
under the circumstances.

 

3. Additional Investment. On the Effective Date, the Holders will, jointly and
not severally, make the Additional Investment on the terms and subject to the
conditions set forth in this Agreement and the Debenture Amendments.

 



2 

 

 

4. Representations and Warranties. The Company and each Guarantor represents and
warrants, severally and jointly, to the Holder that:

 

(a) Authorization; Enforcement. The Company and each Guarantor has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder. The execution and delivery of this Agreement by the Company and each
Guarantor and the consummation by each of them of the transactions contemplated
hereby have been duly authorized by all necessary action on the part of the
Company and each such Guarantor and no further action is required by the Company
or any Guarantor in connection herewith. The execution and delivery of the
Debenture Amendments by the Company and the consummation by it of the
transactions contemplated thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company in connection therewith. This Agreement has been (or upon delivery will
have been) duly executed by the Company and each Guarantor and, when delivered
in accordance with the terms hereof, will constitute the valid and binding
obligation of the Company and each Guarantor enforceable against them in
accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law
(clauses (i) – (iii) collectively, the “Enforceability Limitations”). The
Debenture Amendments have been (or upon delivery will have been) duly executed
by the Company and, when delivered in accordance with the terms thereof, will
constitute the valid and binding obligation of the Company enforceable against
it in accordance with its terms subject to the Enforceability Limitations.

 

(b) No Conflicts. The execution, delivery and performance by the Company and
each Guarantor of this Agreement and the execution, delivery and performance by
the Company of the Debenture Amendments, and the consummation by each of them of
the transactions contemplated hereby and thereby do not and will not: (i)
conflict with or violate any provision of the Company’s or any such Guarantor’s
certificate or articles of incorporation, bylaws or other organizational or
charter documents, (ii) conflict with, or constitute a default (or an event that
with notice or lapse of time or both would become a default) under, result in
the creation of any Lien upon any of the properties or assets of the Company or
any Guarantor, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, securities purchase agreement, debt or other
instrument (evidencing a Company or Guarantor Indebtedness or otherwise) or
other understanding to which the Company or any Guarantor is a party or by which
any property or asset of the Company or any Guarantor is bound or affected, or
(iii) conflict with or result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
Governmental Authority to which the Company or a Guarantor is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Company or a Guarantor is bound or affected.

 



3 

 

 

(c) Absence of Defaults. After giving effect to the Debenture Amendments, no
Event of Default has occurred or is continuing. The Company and each Guarantor
have complied in all material respects with their respective obligations under
the Transaction Documents.

 

(d) Solvency. Based on the consolidated financial condition of the Company and
its Subsidiaries taken as a whole, after giving effect to the transactions
contemplated by this Agreement and the Debenture Amendments: (i) the fair
saleable value of the Company’s assets exceeds the amount that will be required
to be paid on or in respect of the Company’s existing Indebtedness and other
liabilities (including known contingent liabilities) as they mature, (ii) the
Company’s assets do not constitute unreasonably small capital to carry on its
business as now conducted and as proposed to be conducted including its capital
needs taking into account the particular capital requirements of the business
conducted by the Company, consolidated and projected capital requirements and
capital availability thereof, and (iii) the current cash flow of the Company,
together with the proceeds the Company would receive, were it to liquidate all
of its assets, after taking into account all anticipated uses of the cash, would
be sufficient to pay all amounts on or in respect of its liabilities when such
amounts are required to be paid. The Company does not intend to incur debts
beyond its ability to pay such debts as they mature (taking into account the
timing and amounts of cash to be payable on or in respect of its debt). The
Company has no knowledge of any facts or circumstances which lead it to believe
that it will file for reorganization or liquidation under the bankruptcy or
reorganization laws of any jurisdiction within one year from the date of this
Agreement.

 

(e) Absence of Material Adverse Effect. Since September 30, 2018, there has been
no event, occurrence or development that has had or that could reasonably be
expected to result in a Material Adverse Effect.

 

(f) Representations and Warranties in Transaction Documents. The representations
and warranties set forth in each Transaction Document shall, in each case, be
true and correct in all respects with the same effect as made on the Effective
Date (unless stated to relate solely to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date), in each case, except as set forth in (i) the
Company’s most recent periodic report filed with the Commission and (ii) the
disclosure schedules thereto or in the disclosure schedules delivered by the
Company in connection with this Agreement.

 

5. Conditions Precedent. This Agreement and the Debenture Amendments shall
become effective upon the date (the “Effective Date”) on which the Holders and
the Agent shall have received:

 

(a) this Agreement, duly executed and delivered by the Company and each
Guarantor;

 



4 

 

 

(b) each Debenture Amendment duly executed and delivered by the Company (with
“wet ink” originals delivered to the Agent within two Business Days after the
Effective Date);

 

(c) lien search results from the Secretary of State of the State of Delaware
with respect to the Company and each Guarantor with results satisfactory to the
Holders and Agent;

 

(d) the Holders and Agent shall have received all fees, costs and expenses
(including attorneys’ fees) incurred in connection with the preparation and
negotiation of this Agreement and the Debenture Amendments;

 

(e) satisfactory evidence that all corporate and other proceedings that are
necessary in connection with this Agreement and the Debenture Amendments have
been taken to the Holders’ and the Agent’s satisfaction;

 

(f) a written acknowledgment and acceptance of the transactions contemplated by
this Agreement and the Debenture Amendments by Trinad Capital Master Fund, Ltd.,
in its capacity as a subordinated lender pursuant to the Subordination
Agreement, dated June 29, 2018, by and among the Company, the Guarantors, Agent
and Trinad Capital Master Fund, Ltd.; and

 

(g) all statements set forth in Sections 2 and 4 herein shall be true and
correct as of the Effective Date, and the Holders and Agent shall have received
a certificate, dated as of the Effective Date and in form and substance
satisfactory to the Holders and the Agent, duly executed and delivered by the
Chief Executive Officer or Chief Financial Officer of the Company, in which
certificate the Company shall certify, represent and warrant that, at the time
such certificate is delivered, (i) all statements, representations and
warranties set forth in Sections 2 and 4 are true and correct immediately before
and immediately after giving effect to the Effective Date, and (ii) all of the
conditions set forth in this Section 5 have been satisfied.

 

6. Transaction Documents. The parties hereto agree that this Agreement and the
Debenture Amendments are Transaction Documents. In addition, all references in
the Transaction Documents to the Debentures shall be deemed to mean the
Debentures as amended by the Debenture Amendments. This Agreement and the
Debentures Amendments, together with the Transaction Documents, are the entire
agreement among the parties with respect to the subject matter hereof.

 

7. No Modification. Except as expressly set forth in this Agreement and the
Debenture Amendments, nothing contained in this Agreement shall be deemed or
construed to amend, supplement or modify the Debentures or the other Transaction
Documents or otherwise affect the rights and obligations of any party thereto,
all of which remain in full force and effect.

 



5 

 

 

8. Successors and Assigns; Survival. This Agreement shall inure to the benefit
of and be binding upon each of the parties hereto, and each of their respective
successors and assigns. The representations and warranties of the Company and
the Guarantors shall survive the consummation of the transactions contemplated
by this Agreement.

 

9. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York. The parties agree that the
state and federal courts located in New York County, New York shall have
exclusive jurisdiction over any action, proceeding or dispute arising out of
this Agreement and the parties submit to the personal jurisdiction of such
courts.

 

10. Counterparts. This Agreement may be executed in any number of counterparts,
all of which shall constitute one and the same agreement, and any party hereto
may execute this Agreement by signing and delivering one or more counterparts.
Delivery of an executed counterpart of this Agreement electronically or by
facsimile shall be effective as delivery of an original executed counterpart of
this Agreement.

 

11. Disclosure. The Company will disclose the material terms of this Agreement,
the Debenture Amendments and the transactions contemplated hereby and thereby by
not later than 5:30 p.m. (New York City time) on the second Trading Day
following the date hereof by means of a Current Report on Form 8-K or Quarterly
Report on Form 10-Q (in either case, a “Report”) filed with the Commission. The
Report shall include as exhibits this Agreement and Debenture Amendments. The
Company and Holders shall consult with each other in preparing any such Report.
From and after the filing of the Report with the Commission, the Company
acknowledges and agrees that the Holders shall not be in possession of any
material, nonpublic information received from the Company, any of its
Subsidiaries or any of their respective officers or directors.

 

[SIGNATURE PAGE FOLLOWS]

 

6 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

LiveXLive Media, Inc., as the Company   Slacker, Inc., as Guarantor          
By: /s/ Robert Ellin   By: /s/ Robert Ellin Name: Robert Ellin   Name: Robert
Ellin Title: CEO   Title:    Executive Chairman           LiveXLive, Corp., as
Guarantor   LXL Studios, Inc., as Guarantor           By: /s/ Robert Ellin   By:
/s/ Robert Ellin Name: Robert Ellin   Name: Robert Ellin Title: CEO   Title:
President         JGB (Cayman) Finlaggan Ltd., as Holder   JGB Capital, LP, as
Holder             By: /s/ Brett Cohen   By: /s/ Brett Cohen Name: Brett Cohen  
Name: Brett Cohen Title: President   Title: President           JGB Partners,
LP, as Holder   JGB Collateral LLC, as Agent         By: /s/ Brett Cohen   By:
/s/ Brett Cohen Name: Brett Cohen   Name: Brett Cohen Title:  President      
Title: President

 



7 

